

116 S4837 IS: Neighbors Not Enemies Act
U.S. Senate
2020-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4837IN THE SENATE OF THE UNITED STATESOctober 21 (legislative day, October 19), 2020Ms. Hirono (for herself, Mr. Sanders, Mr. Markey, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo repeal the Alien Enemies Act, and for other purposes.1.Short titleThis Act may be cited as the Neighbors Not Enemies Act.2.Repeal of Alien Enemies ActSections 4067 through 4070 of the Revised Statutes of the United States (50 U.S.C. 21–24) are repealed. 